           Case 1:20-cv-02409-LLS Document 10 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NASEAN BONIE,

                                 Plaintiff,
                                                                  20-CV-2409 (LLS)
                     -against-
                                                              ORDER OF DISMISSAL
ANTHONY ANNUCCI, ET AL.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         On May 14, 2020, the Court received a letter from Plaintiff, advising the Court that he

wishes to withdraw his complaint. (ECF 9). Pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure, the Court grants Plaintiff’s request to withdraw this action.

         Accordingly, the complaint is voluntarily dismissed. See Fed. R. Civ. P. 41(a). This order

shall be mailed in chambers.

SO ORDERED.

Dated:     May 14, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
